DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skujins (US 2005/0124917) in view of Belleville (US 20150057532 A1 - previously cited).
Regarding claim 1, Skujins discloses a sensing guide wire (paragraph [0001]), comprising: a flexible elongate member (figure 1; paragraph [0032]) comprising a core member (element 14), wherein a distal portion of the flexible elongate member includes: a distal portion of the 
	Skujins does not disclose the guidewire also including a sensing element coupled to the distal portion of the flexible elongate member proximal of the connecting sleeve. Belleville teaches a pressure sensing guidewire (Abstract) that provides the distinct advantage of sensing pressure. Belleville states that the most critical feature to this type of guidewire is the second part that contains the sensor (paragraph [0022]) which is placed at a distal portion of the guidewire (paragraphs [0017] and [0018]; distal to the proximal section) and at a position that is proximal from the tip (i.e. the part that would contain a shaping ribbon) (paragraph [0021]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidewire of Skujins to include a sensing element is coupled to a distal portion of the flexible elongate member proximal of the shaping sleeve, as taught by Belleville, as a combination of known prior art elements to yield the predictable result of provided the added functionality of sensing pressure.
Regarding claim 2, Skujins further discloses that the core member is formed of nitinol (paragraphs [0026], [0027]).
Regarding claim 4, Skujins further discloses a rounded tip (element 49) coupled to a distal portion of the shaping ribbon (figure 1), wherein the rounded tip is soldered to the distal portion of the shaping ribbon (paragraph [0044]).

Regarding claim 8, Skujins further discloses that the connecting sleeve comprises a polymer connected sleeve (paragraph [0047])
	Regarding claim 9, Belleville’s sensing element includes a pressure sensor or a flow sensor (Belleville paragraph [0090] and fig. 3 element 34).
Regarding claim 25, Skujins does not disclose an additional connecting sleeve, but per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added an additional connecting sleeve in addition to the connecting sleeve.
Regarding claim 23, Skujins discloses using adhesive to secure the connecting sleeve; as duplicated, the additional connecting sleeve would also be secured using adhesive; as the adhesive would be applied in a different location for the additional sleeve, it is thus a “different adhesive”
Regarding claim 24, the portion that would include a shaping ribbon and any connecting sleeves is entirely distal of the sensing element.
Regarding claim 27, Skujins further discloses that the connecting sleeve is secured around an entire diameter of the shaping ribbon and an entire diameter of the core member (paragraphs [0046]-[0048])
Regarding claim 28, Skujins further discloses that the proximal end of the shaping ribbon is coupled to a “housing structure” comprising the sensing element (Skujins figures 1, 5; the 
Regarding claim 29, Skujins further discloses that the proximal end of the shaping ribbon is proximal of the distal portion of the core member and a proximal portion of the connecting sleeve is proximal of a distal end of the core member (figure 5).
Regarding claim 30, Skujins further discloses that the connecting sleeve is positioned around a “distal end” of the core member (figure 5).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Skujins, as modified above, and further in view of Kellerman et al. (US 20040102720 A1 - previously cited).
Regarding claim 7, Skujins discloses using adhesives, as noted above, but does not explicitly describe using adhesives including an adhesive selected from a group of adhesives consisting of urethane adhesives, silicon adhesives, epoxies, and acrylates. Kellerman et al. teaches a method for joining two wires using a sleeve (Abstract). According to Kellerman et al., a variety of adhesives may be acceptable for use when bonding a sleeve including cyanoacrylate or epoxy ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the guidewire of Skujins, as modified above, to use specific adhesives as taught by Kellerman et al. as a combination of known prior art elements to yield the predictable result of bonding a sleeve with strength, flexibility, kink resistance, high modulus, and availability with relatively thin walls.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skujins, as modified and applied above, and further in view of Ferry (US 20060144408 A1).
Regarding claim 21, Skujins, as modified, does not disclose that a first length of the connecting sleeve is configured to provide a first stiffness at a first location of the distal portion of the flexible elongate member and a second length of the additional connecting sleeve is configured to provide a second stiffness at a second location of the distal portion of the flexible elongate member. Ferry teaches a guide wire which includes a plurality of connecting sleeves used to join components together, where the sleeves are of varying hardness to provide different degrees of flexibility for the sleeves and the guidewire components found within (paragraph [0016]; the decreasing hardness of the sleeves provide an increasing degree of flexibility and each sleeve is at a different location). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Skujins, as modified above, and configured the connecting sleeves to provide different stiffnesses in different locations of the distal portion of the device, as taught by Ferry, in order to allow increased control and maneuverability of the device.
Regarding claim 22, Ferry’s connecting sleeves are of different lengths (Ferry fig. 1; sec. 1 is shown as 10.16 cm and sec. 7 is shown as 16.0 cm).

Response to Arguments
Applicant’s arguments with respect to the art rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0045695 to Simpson, US 2011/0245808 to Voeller, and US 2012/0289938 to Northrop, which disclose guidewires with similar connecting sleeves and shaping ribbons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791